58 So. 3d 284 (2011)
CITY OF FORT LAUDERDALE and Gallagher Bassett Services, Inc., Appellants,
v.
Frank MILLER, Appellee.
No. 1D10-5921.
District Court of Appeal of Florida, First District.
February 11, 2011.
Edward Schuster and Darrel T. King of Massey, Coican, Schuster, Riedhammer & King, LLC, Fort Lauderdale, for Appellants.
Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellee.
PER CURIAM.
Upon review of Appellee's motion to dismiss and Appellants' response thereto, we grant Appellee's motion and DISMISS this appeal of an abbreviated final order. Appellants failed to request findings of fact and conclusions of law and thereby waived the right to appeal. See Bowe v. McDonald's, 933 So. 2d 71 (Fla. 1st DCA 2006); Fla. R.App. P. 9.180(b)(2); Fla. Admin. Code R. 60Q-6.119. See also § 440.25(4)(d), Fla. Stat. (2010); Byrd v. Moltech Power Sys., 928 So. 2d 398 (Fla. 1st DCA 2006).
BENTON, C.J., DAVIS and THOMAS, JJ., concur.